Mr. Justice Shepard,
delivered the opinion of the Court:
The particular facts of this case distinguish it, on the one hand, from that of Hess v. Horton, 2 App. D. C. 81, which was governed by the familiar general rule, that to maintain a creditor’s bill there must first have been a judgment at law with fruitless .execution; and, on the other hand, bring it within the exception established in Droop v. Ridenour, 9 App. D. C. 95.
In Hess v. Horton, neither party had lived in the District of Columbia, nor had the cause of action arisen therein. Complainant lived in Maryland and the defendant in New York. The debt had never been reduced to judgment, and the sole ground upon which the jurisdiction of a court of equity of the District of Columbia was invoked was, that the defendant had property in the District, which he had conveyed with the intent to defraud his creditors. As was said in the opinion approving the dismissal of the bill:
“ For aught that appears in this bill, defendant Horton may have property subject to execution in the State of New York, where he resides, more than sufficient to satisfy complainant’s demand. The complainant, who resides in Maryland, could as easily have resorted to the courts of the place of defendant’s residence, where he may have property sub *277ject to execution, as to the courts of this District, where defendant once had property which, it is alleged, has been conveyed by him without consideration and to defraud his creditors.”
In Droop v. Ridenour, the facts were quite different. The defendant had contracted the debt whilst a resident of the District of Columbia. He had no property other than an equitable interest in certain real estate therein. That interest he conveyed to his wife, who lived elsewhere at the time* He then absconded, and his place of concealment was unknown. The debt had not been reduced to judgment, though suit had been instituted thereon, on which service could not be had for the reason aforesaid. The jurisdiction of equity was maintained because there was no remedy at law. The exigency of the situation, the complete failure of justice that would necessarily follow the denial of relief in equity, took the case out of the operation of the general rule* As was said by the Chief Justice, in delivering the opinion of the court in that case:
“ There are many cases where the demands of justice, and the inadequacy of the ordinary process of law, make it necessary that equity should interpose, rather than that the creditor should be wholly without remedy or means of redress. All that is required of the complainant is that he has done all that he could do to make effective the remedy at law, or, in other words, that he has exhausted his legal remedies, or shown that the remedy at law is wholly inadequate, or that the ordinary legal remedies do not apply to the case, and hence he is without a plain, adequate and complete remedy at law.”
■ Appellee contends that there is a material difference between that case and this, because, in that, the defendant had stolen away from his residence in the District, and remained in concealment for the purpose of evading the process of any court of law whatsoever; whilst, in this, he had openly removed to New York, in pursuance of an ordinary right *278and was within reach of the process of the courts of that State. In that case no suit at law could be made effective in any jurisdiction, whereas in this, the claim could readily be prosecuted to judgment in the courts of the State of New Y ork.
From one point of view, this difference is indeed material, and would bring the case at bar within the scope of the decision in Hess v. Horton, supra; but it is made nugatory by the allegation of the bill that the defendant has no property in the State of New York, of any kind or description, from which satisfaction of a judgment there could be obtained. The only property that he has anywhere is the equitable estate in certain real property in the District of Columbia. What benefit would complainant obtain from a judgment in New York of which no satisfaction could possibly be had ? Of what advantage would that judgment be in this jurisdiction? Execution could not be issued upon it. He would be compelled to bring an action at law upon it, service of process in which could not be obtained any more than in his pending actions of assumpsit.
To obtain satisfaction of his debt he would still be compelled to seek the relief of a court of equity. He would be .no nearer the end of his remedy than he was when he filed the present bill. It is true that such a judgment would be conclusive of material defenses that might be litigated in the pending actions of assumpsit; but still it would not be an exhaustion of legal remedies in this jurisdiction.
Consequently, the maintenance of a creditor’s bill upon such a judgment would likewise raise up an exception to the same general rule of jurisdiction that has been invoked to bar relief in this proceeding.
Equity, wherever it can, looks to the substantial conditions respecting which its remedies are sought, without regard to the technical forms in which they may be involved.
To compel the complainant to first recover judgment in the State of New York, where there is no possibility of ob*279taining its satisfaction, simply because the defendant may reside or can be served with process there, would be to require the performance of an idle ceremony, entailing expense, vexation and delay for no practical purpose.
The jurisdiction of equity ought not to depend upon such formalities. If there be no other practical remedy for the infraction or deprivation of an apparently plain legal right, equity will give one. Its courts would otherwise fail of their duty and prove unfaithful to their fundamental maxim, that “where there is a right there is a remedy,” the operation of which, in cases of this nature, is only restrained by the existence of a plain, adequate and complete remedy at law.
The decree will be reversed, with costs to the appellant, and the cause remanded with directions to overrule the demurrer. It is so ordered. Reversed.